Exhibit 10.6

AMENDMENT TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement is entered into effective as June 21,
2013 by and between Flotek Industries, Inc. (the “Company”) and Kevin Fisher
(the “Employee”).
WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement dated November 10, 2011 (the “Employment Agreement”);
WHEREAS, the parties desire to amend the Employment Agreement as set forth
below;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    Amendment Regarding Salary. Effective as of June 23, 2013, Section 3(a) of
the Employment Agreement is hereby amended to read in its entirety as follows:
“(a)    Employee's annual base salary for the Employment Period shall be
$390,000 (the "Base Salary"). The Base Salary shall be payable in approximately
equal installments in accordance with the Company's general payroll practices
and shall be subject to required withholding. Any change in Base Salary shall be
in the sole discretion of the Board of Directors of the Company. During the
Employment Period, Employee shall be entitled to participate in all of the
Company's employee benefit programs for which employees of the Company are
generally eligible, at a level commensurate with Employee's position in the
Company.
2.    No Other Amendment. Except as explicitly provided in this Amendment, the
Employment Agreement shall continue in full force and effect, without amendment.
IN WITNESS WHEREOF,     the undersigned have executed this Amendment effective
as of the date first stated above.


THE COMPANY:
FLOTEK INDUSTRIES, INC.
                        
By:_________________________________
John Chisholm, President and Chief Executive Officer


EMPLOYEE:




_________________________________
Kevin Fisher


















